Name: Commission Regulation (EC) No 1913/2001 of 28 September 2001 fixing the corrective amount applicable to the refund on malt
 Type: Regulation
 Subject Matter: foodstuff;  trade policy
 Date Published: nan

 Avis juridique important|32001R1913Commission Regulation (EC) No 1913/2001 of 28 September 2001 fixing the corrective amount applicable to the refund on malt Official Journal L 261 , 29/09/2001 P. 0035 - 0036Commission Regulation (EC) No 1913/2001of 28 September 2001fixing the corrective amount applicable to the refund on maltTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals(1), as last amended by Regulation (EC) No 1666/2000(2), and in particular Article 13(8),Whereas:(1) Article 13(8) of Regulation (EEC) No 1766/92 provides that the export refund applicable to cereals on the day on which application for an export licence is made, adjusted for the threshold price in force during the month of exportation, must be applied on request to exports to be effected during the period of validity of the export licence. In this case, a corrective amount may be applied to the refund.(2) Commission Regulation (EC) No 1501/95 of 29 June 1995 laying down certain detailed rules under Council Regulation (EEC) No 1766/92 on the granting of export refunds on cereals and the measures to be taken in the event of disturbance on the market for cereals(3), as last amended by Regulation (EC) No 602/2001(4), allows for the fixing of a corrective amount for the malt referred to in Article 1(1)(c) of Regulation (EEC) No 1766/92. That corrective amount must be calculated taking account of the factors referred to in Article 1 of Regulation (EC) No 1501/95.(3) It follows from applying the provisions set out above that the corrective amount must be as set out in the Annex hereto.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1The corrective amount referred to in Article 13(4) of Regulation (EEC) No 1766/92 which is applicable to export refunds fixed in advance in respect of malt shall be as set out in the Annex hereto.Article 2This Regulation shall enter into force on 1 October 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 September 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) OJ L 147, 30.6.1995, p. 7.(4) OJ L 89, 29.3.2001, p. 16.ANNEXto the Commission Regulation of 28 September 2001 fixing the corrective amount applicable to the refund on maltNB:The product codes and the "A" series destination codes are set out in Commission Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1) as amended.The numeric destination codes are set out in Commission Regulation (EC) No 2543/1999 (OJ L 307, 2.12.1999, p. 46).>TABLE>>TABLE>